DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/04/2020 has been entered. Claims 1, 3-4, 6-8, 10-11, and 13-14 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-14 previously set forth in the Non-Final Office Action mailed 09/04/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-4, 6-8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freeman et al (US 20180003810), hereinafter Freeman.
Regarding claim 1, Freeman teaches a probe ("A probe 1," [0021], Fig. 1) comprising:

“output switches 67.sub.M" [0027], Fig. 5) to control the electric charges to be stored in the at least one capacitor ("an input analog electrical signal generated from a received acoustic signal from an array of transducer elements, using a write shift register to operate a plurality of write switches connected to the input line, storing a charge on a plurality of capacitive elements" [0009]. “The analog RAM device 60 includes a group of M storage capacitive elements (including, e.g., capacitors) 62.sub.1, 62.sub.2, .  . . , 62.sub.M for sampling the input signal using decoder 66.sub.1 connected to input switches 65.sub.1, 65.sub.2, .  . . , 65.sub.M....An input buffer 64 receives a transducer signal that is then sent by input switch 65.sub.N controlled by decoder 66.sub.1 to storage capacitive element 62.sub.N” [0026], Fig. 3) and the stored electric charges to be output from the at least one capacitor (“the present invention is directed to a read process--switching the storage capacitor across the output buffer--that is non-destructive, which allows multiple read operations.  For example, the present invention utilizes the same ARAM delay line and just re-reads the samples for each uniquely delayed output." [0019]. 
a charger (“a DC voltage source” [0009]; “Inverting amplifiers 88a and 88b” [0027], Fig. 5) configured to generate electric charges (“a stored charge” [0009]) corresponding to the output electric charges (“at least one capacitive element of the plurality can include a capacitor that is coupled to the input line and a DC voltage source during a write operation.  The capacitor can also be coupled to a plurality of amplifiers configured to allow interrogation of a stored charge on the capacitor that can be read at different delay times." [0009]. “Inverting amplifiers 88a and 88b are coupled to different ends of the capacitor, respectively, to non-destructively read the charge stored on the capacitor so that the voltage at the output of the buffer 88a and 88b are largely equivalent.” [0027], Fig. 5.  During the write operation, a DC voltage source is used to generate a charge which are output electric charges because they correspond to the output of the ultrasonic array. During the read operation, the inverting amplifiers maintain the same charges on the capacitor, even though charges flow through the closed electric circuit. Amplifiers require electric power supply to work; therefore both in write and non-destructive read operations, a charger is used to generate charges); and
a controller (“The system controller also provides delay commands to the channels of the 
receive beamformer via a bus." [0025]; “digital circuits … possibly a counter 70 and decoder 66.sub.1" [0027], Fig. 5; “a cycling one-hot shift register” [0018]; “cyclized shift registers could also be used instead of a counter and decoder.” [0026], Figs. 3-4) configured to control at least cycling rate [0018];“sample rate (e.g., 20-50 nsec)" [0027], Fig. 5) at which the electric charges are stored in the memory (“The write event can be controlled by a cycling one-hot shift register that strobes a passgate to charge up one capacitor (relative to a constant voltage referred to as VMID) during the sampling interval." [0018]. “The analog RAM device 60 includes a group of M storage capacitive elements (including, e.g., capacitors) 62.sub.1, 62.sub.2, .  . . , 62.sub.M for sampling the input signal using decoder 66.sub.1 connected to input switches 65.sub.1, 65.sub.2, .  . . , 65.sub.M....An input buffer 64 receives a transducer signal that is then sent by input switch 65.sub.N controlled by decoder 66.sub.1 to storage capacitive element 62.sub.N” [0026], Figs. 3-4. "As shown, the write-side passgates (80a, 80b, 80c, 80d) at the left connect to VMID 82a, 82b (e.g., a constant 1.25V) and the output of the preamplifiers 84a, 84b, (similar to the preamplifier 64 in FIG. 4) which are coupled to elements in the array 12. The passgates are controlled by digital circuits (not shown, but discussed earlier as possibly a counter 70 and decoder 66.sub.1)" [0027], Fig. 5) and a second velocity indicating a second frequency at which the electric charges are output from the memory (the claim requires to control at least one of the two velocities at which the electric charges are stored in the memory rather than both of them), 
wherein the charger is further configured to generate an amount of the electric charges corresponding to an amount of the output electric charges (“FIG. 6 further includes inverting amplifiers 88a and 88b; however, certain embodiments include the option in which no inverting amplifiers are used.  In the latter, the read is destructive and in the former the read is non-destructive.” [0028]. Therefore, inverting amplifiers 88a and 88b generate an amount of the electric charges corresponding to an amount of the output electric charges so that the read becomes non-destructive because the amount of the electric charges on the capacitor is being restored), based on a capacitor (62, Figs. 4-5, [0026]-[0027]) from which the stored electric charges (“a stored charge” [0009]) are output (“allow interrogation” [0009]) among the at least one capacitor (“one capacitive element of the plurality can include a capacitor that is coupled to the input line and a DC voltage source during a write operation.  The capacitor can also be coupled to a plurality of amplifiers configured to allow interrogation of a stored charge on the capacitor that can be read at different delay times." [0009]. “Inverting amplifiers 88a and 88b are coupled to different ends of the capacitor, respectively, to non-destructively read the charge stored on the capacitor so that the voltage at the output of the buffer 88a and 88b are largely equivalent.” [0027], Fig. 5), 
wherein the controller is further configured to control the second velocity (“read the stored signal out with potentially different delays." [0026]) by controlling at least one operation of the at least one switch (“The analog RAM device 60 also includes a first and second read capability where the decoders 66.sub.2 and 66.sub.3 control first output switches 67.sub.1, 67.sub.2, .  . . , 67.sub.M and second output switches 68.sub.1, 68.sub.2, .  . . , 68.sub.M, respectively, to read the stored signal out with potentially different delays." [0026], Fig. 3), based on a number of scanlines (“N… multilines” [0008]. A number of lines N beamformed during multiline receive beamforming will be the basis for controlling the readout speed, i.e., the second velocity because the same charge of the storage capacitor will be read N times non-destructively between consecutive write operations [0019]) corresponding to ultrasound signals transmitted to the object ("the present invention is directed to a read process--switching the storage capacitor across the output buffer--that is non-destructive, which allows multiple read operations." [0019]. “The microbeamformer applies timed transmit pulses to elements of the array to transmit beams in the desired directions and to the desired focal points in the three dimensional image field in Multiple read operations will set the readout speed which is a multiple of the write speed because the same stored data are read out multiple times before the next write operation).
Regarding claim 3, Freeman teaches the probe of claim 1, wherein the controller is further configured to output the electric charges m times (“N.times” [0008]) when the electric charges are stored once in the memory by controlling the second velocity to be m times higher (“The multiline receive beamforming can include N.times.  numbers of multilines, such as 2.times.  or greater multiline receive beamforming.” [0008]. “Multiple outputs are envisioned, including four, eight, sixteen, and thirty-two outputs could be used, e.g., for 2.times., 4.times., 8.times., 16.times., and 32.times.  multiline beamforming." [0022]. A number of lines N beamformed during multiline receive beamforming will increase the readout speed, i.e., the second velocity because the same charge of the storage capacitor will be read N times non-destructively between the two consecutive write operations that define write speed, i.e., the first velocity [0019]. Therefore, the second velocity is N times the first velocity) than the first velocity, where m represents a number of scanlines (“N… multilines” [0008]) corresponding to ultrasound signals transmitted to the object ("the present invention is directed to a read process--switching the storage capacitor across the output buffer--that is non-destructive, which allows multiple read operations." [0019]. “The microbeamformer applies timed transmit pulses to elements of the array to transmit beams in the desired directions and to the desired focal points in the three Multiple read operations will set the readout speed which is a multiple of the write speed because the same stored data are read out multiple times before the next write operation).
Regarding claim 4, Freeman teaches the probe of claim 1, wherein the controller is further configured to control the second velocity based on delay values (“delayed by different amounts to support multiline receive in a microbeamformer" [0008]) respectively calculated for a plurality of scanlines (“N… multilines” [0008]) corresponding to ultrasound signals transmitted to the object ("the present invention utilizes the same ARAM delay line and just re-reads the samples for each uniquely delayed output.  In particular, the present invention provides an analog circuit that allows a delay line to output multiple output streams that could be delayed by different amounts to support multiline receive in a microbeamformer." [0008]. “The microbeamformer applies timed transmit pulses to elements of the array to transmit beams in the desired directions and to the desired focal points in the three dimensional image field in front of the array.  Echoes from the transmitted beams are received by the array elements and coupled to delays of the microbeamformer 14 where they are individually delayed...As provided further herein, received signals from the array can be input into the microbeamformer and according to the architecture of the present invention with a non-destructive read of the stored charge, multiple outputs can be read at different delay times." [0021]).
Regarding claim 6, Freeman teaches the probe of claim 1, wherein the generated electric charges are input to the memory (“stored charge” [0021], [0024]; “stored charges” Claim 2) after the electric charges are output from the memory (After the non-destructive read operation [0027], the generated electric charges are stored in the memory during the next write operation [ 0009], which happens when the "input buffer 64 receives a transducer signal that is then sent by input switch 65.sub.N controlled by decoder 66.sub.1 to storage capacitive element 62.sub.N." [0026], Figs. 3-4. Also, during the read operation, the inverting amplifiers maintain the same charges on the capacitor in the memory even though the charges flow through the electric circuit closed by output switches 67, 68  [0026], Fig. 4. Therefore, the generated electric charges are input after the electric charges are output from the memory to maintain the same stored charge on capacitors 62 [0027], Figs. 4-5).
Regarding claim 7, Freeman teaches the probe of claim 1, further comprising a two-dimensional (2D) transducer array (“the present invention provides ultrasound transducer 
probes and ultrasound systems that include delay lines having multiple outputs for multiline receive beamforming.  Referring first to FIG. 1, an ultrasound system constructed in accordance with the principles of the present invention is shown in block diagram form.  A probe 10 has a transducer, such as a two dimensional array transducer 12." [0021], Fig. 1).
Regarding claim 8, Freeman teaches a method of performing beamforming ("A method of multiline receive beamforming," Claim 16), the method comprising:
receiving electric charges (electric charges being received at “the output of the preamplifiers 84a, 84b, (similar to the preamplifier 64 in FIG. 4) which are coupled to elements in the array 12.” [0027], Fig. 5) corresponding to echo signals reflected ("a received acoustic signal" [0005]) by an object (a three dimensional region" [0001]) and storing the received cycling rate [0018];“sample rate (e.g., 20-50 nsec)" [0027], Fig. 5) at which the electric charges are stored in at least one capacitor in a memory (“The analog RAM device 60 includes a group of M storage capacitive elements (including, e.g., capacitors) 62.sub.1, 62.sub.2, .  . . , 62.sub.M for sampling the input signal using decoder 66.sub.1 connected to input switches 65.sub.1, 65.sub.2, .  . . , 65.sub.M....An input buffer 64 receives a transducer signal that is then sent by input switch 65.sub.N controlled by decoder 66.sub.1 to storage capacitive element 62.sub.N” [0026], Figs. 3-4);
outputting the stored electric charges (“the present invention is directed to a read process--switching the storage capacitor across the output buffer--that is non-destructive, which allows multiple read operations.  For example, the present invention utilizes the same ARAM delay line and just re-reads the samples for each uniquely delayed output." [0019]) at a second velocity indicating a second frequency at which the electric charges are output from the at least one capacitor (“sample rate (e.g., 20-50 nsec)" [0027], Fig. 5. Read speed is determined by the sample rate and output counters 72 [0026], Figs. 3-4: “Decoder 66.sub.2 coupled to output switches 67.sub.M samples the individual capacitor charges at delay times determined by the difference in timing between an input counter 70 and a first output counter 72.sub.1…Decoder 66.sub.3 coupled to output switches 68.sub.M samples the individual capacitor charges at delay 
generating electric charges (“stored charge” [0021], [0024]; “stored charges” Claim 2) corresponding to the output electric charges (“at least one capacitive element of the plurality can include a capacitor that is coupled to the input line and a DC voltage source during a write operation.  The capacitor can also be coupled to a plurality of amplifiers configured to allow interrogation of a stored charge on the capacitor that can be read at different delay times." [0009]. “Inverting amplifiers 88a and 88b are coupled to different ends of the capacitor, respectively, to non-destructively read the charge stored on the capacitor so that the voltage at the output of the buffer 88a and 88b are largely equivalent.” [0027], Fig. 5.  During the write operation, a DC voltage source is used to generate a charge which are output electric charges because they correspond to the output of the ultrasonic array. During the read operation, the inverting amplifiers maintain the same charges on the capacitor, even though charges flow through the closed electric circuit. Amplifiers require electric power supply to work; therefore both in write and non-destructive read operations, a charger is used to generate charges) and storing the generated electric charges (“when one read is processed the stored charge stays and can be read again at a different time.” [0026], Figs. 3-4. The charges are stored on capacitors),
wherein the generating the electric charges corresponding to an amount of the output electric charges comprises generating an amount of the electric charges corresponding to an amount of the output electric charges (“FIG. 6 further includes inverting amplifiers 88a and 88b; however, certain embodiments include the option in which no inverting amplifiers are used.  In Therefore, inverting amplifiers 88a and 88b generate an amount of the electric charges corresponding to an amount of the output electric charges so that the read becomes non-destructive because the amount of the electric charges on the capacitor is being restored), based on a capacitor (62, Figs. 4-5, [0026]-[0027]) from which the stored electric charges are output among the at least one capacitor (“one capacitive element of the plurality can include a capacitor that is coupled to the input line and a DC voltage source during a write operation.  The capacitor can also be coupled to a plurality of amplifiers configured to allow interrogation of a stored charge on the capacitor that can be read at different delay times." [0009]. “Inverting amplifiers 88a and 88b are coupled to different ends of the capacitor, respectively, to non-destructively read the charge stored on the capacitor so that the voltage at the output of the buffer 88a and 88b are largely equivalent.” [0027], Fig. 5), 
wherein the second velocity is set (“read the stored signal out with potentially different delays." [0026]) by controlling at least one operation of at least one switch in the memory (“The analog RAM device 60 also includes a first and second read capability where the decoders 66.sub.2 and 66.sub.3 control first output switches 67.sub.1, 67.sub.2, .  . . , 67.sub.M and second output switches 68.sub.1, 68.sub.2, .  . . , 68.sub.M, respectively, to read the stored signal out with potentially different delays." [0026], Fig. 3), based on a number of scanlines (“N… multilines” [0008]. A number of lines N beamformed during multiline receive beamforming will be the basis for controlling the readout speed, i.e., the second velocity because the same charge of the storage capacitor will be read N times non-destructively between consecutive write operations [0019]) corresponding to ultrasound signals transmitted to the object ("the present invention is directed to a read process--switching the storage capacitor across the output buffer--Multiple read operations will set the readout speed which is a multiple of the write speed because the same stored data are read out multiple times before the next write operation).
Regarding claim 10, Freeman teaches the method of claim 8, wherein outputting the stored electric charges comprises outputting the electric charges m times (“N.times” [0008]) when the electric charges  are stored once in the memory by controlling the second velocity to be m times higher than the first velocity (“The multiline receive beamforming can include N.times.  numbers of multilines, such as 2.times.  or greater multiline receive beamforming.” [0008]. “Multiple outputs are envisioned, including four, eight, sixteen, and thirty-two outputs could be used, e.g., for 2.times., 4.times., 8.times., 16.times., and 32.times.  multiline beamforming." [0022]. A number of lines N beamformed during multiline receive beamforming will increase the readout speed, i.e., the second velocity because the same charge of the storage capacitor will be read N times non-destructively between the two consecutive write operations that define write speed, i.e., the first velocity [0019]. Therefore, the second velocity is N times the first velocity) at which the electric charges are stored (cycling rate [0018];“sample rate (e.g., 20-50 nsec)" [0027], Fig. 5), where m represents a number of scanlines (“N… multilines” [0008]) Multiple read operations will set the readout speed which is a multiple of the write speed because the same stored data are read out multiple times before the next write operation).
Regarding claim 11, Freeman teaches the method of claim 8, wherein the second velocity is set based on delay values (“delayed by different amounts to support multiline receive in a microbeamformer" [0008]) respectively calculated for a plurality of scanlines (“N… multilines” [0008]) corresponding to ultrasound signals transmitted to the object ("the present invention utilizes the same ARAM delay line and just re-reads the samples for each uniquely delayed output.  In particular, the present invention provides an analog circuit that allows a delay line to output multiple output streams that could be delayed by different amounts to support multiline receive in a microbeamformer." [0008]).
Regarding claim 13, Freeman teaches the method of claim 8, wherein the echo signals are received by a probe (“ultrasound transducer probes,” “probe 10,” [0021], Fig. 1) comprising a two-dimensional (2D) transducer array (“the present invention provides ultrasound transducer .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 20180003810), hereinafter Freeman, in view of Freeman et al (US 20060264747), hereinafter, Freeman 747.
Regarding claim 14, Freeman teaches a probe (“ultrasound transducer probes,” “probe 10,” [0021], Fig. 1) comprising:
a two-dimensional (2D) transducer array (“A probe 10 has a transducer, such as a two dimensional array transducer 12." [0021], Fig. 1); and
beamformers respectively connected to transducers in the 2D transducer array ("The present invention is related to array transducers which use microbeamformers coupled to groups of array elements which partially beamform groups of elements for the formation of multiple receive lines.  Microbeamforming can use an Analog RAM, which is a switched-capacitor storage array that samples an incoming RF signal on every microchannel and applies a delay by reading out the samples some time later." [0018]), each beamformer comprising:
a memory (“an analog RAM” [0026], Figs. 3-4) comprising at least one capacitor ("FIG. 5 illustrates an example of an ARAM storage capacitor" [0027]; “the capacitor” [0027], Fig. 5) to store electric charges (“stored charge” [0021], [0024]; “stored charges” Claim 2. "FIG. 5 illustrates an example of an ARAM storage capacitor" [0027]) corresponding to echo signals received by corresponding transducers (“a patch of transducer elements in the array” [0008]; “an input analog electrical signal generated from a received acoustic signal from an array of transducer elements, using a write shift register to operate a plurality of write switches connected to the input line, storing a charge on a plurality of capacitive elements" [0009]) and at least one switch (“input switches 65.sub.1, 65.sub.2, .  . . , 65.sub.M.....” [0026], Figs. 3-4; “output switches 67.sub.M" [0027], Fig. 5) output the stored electric charges ("the present invention is directed to a read process--switching the storage capacitor across the output buffer--that is non-destructive, which allows multiple read operations." [0019]) to control the electric charges to be stored in the at least one capacitor ("an input analog electrical signal generated from a received 
a charger (“a DC voltage source” [0009]; “Inverting amplifiers 88a and 88b” [0027], Fig. 5) configured to generate electric charges (“a stored charge” [0009]) corresponding to the output electric charges (“at least one capacitive element of the plurality can include a capacitor that is coupled to the input line and a DC voltage source during a write operation.  The capacitor can also be coupled to a plurality of amplifiers configured to allow interrogation of a stored charge on the capacitor that can be read at different delay times." [0009]. “Inverting amplifiers 88a and 88b are coupled to different ends of the capacitor, respectively, to non-destructively read the During the write operation, a DC voltage source is used to generate a charge which are output electric charges because they correspond to the output of the ultrasonic array. During the read operation, the inverting amplifiers maintain the same charges on the capacitor, even though charges flow through the closed electric circuit. Amplifiers require electric power supply to work; therefore both in write and non-destructive read operations, a charger is used to generate charges); and
a controller (“digital circuits (not shown, but discussed earlier as possibly a counter 70 and decoder 66.sub.1)" [0027], Fig. 5; “a cycling one-hot shift register” [0018]; “cyclized shift registers could also be used instead of a counter and decoder.” [0026], Fig. 3) configured to control at least one of a first velocity indicating a first frequency (cycling rate [0018];“sample rate (e.g., 20-50 nsec)" [0027], Fig. 5) at which the electric charges are stored in the memory (“The write event can be controlled by a cycling one-hot shift register that strobes a passgate to charge up one capacitor (relative to a constant voltage referred to as VMID) during the sampling interval." [0018]. “The analog RAM device 60 includes a group of M storage capacitive elements (including, e.g., capacitors) 62.sub.1, 62.sub.2, .  . . , 62.sub.M for sampling the input signal using decoder 66.sub.1 connected to input switches 65.sub.1, 65.sub.2, .  . . , 65.sub.M....An input buffer 64 receives a transducer signal that is then sent by input switch 65.sub.N controlled by decoder 66.sub.1 to storage capacitive element 62.sub.N…It is envisioned that other configurations can be used to write and read the charge off of the capacitive elements.  For example, cyclized shift registers could also be used instead of a counter and decoder.” [0026], Fig. 3. "As shown, the write-side passgates (80a, 80b, 80c, 80d) at the left connect to VMID 82a, 82b (e.g., a constant 1.25V) and the output of the preamplifiers 84a, 84b, the claim requires to control at least one of the two velocities at which the electric charges are stored in the memory rather than both of them),
wherein the charger is further configured to generate an amount of the electric charges corresponding to an amount of the output electric charges (“FIG. 6 further includes inverting amplifiers 88a and 88b; however, certain embodiments include the option in which no inverting amplifiers are used.  In the latter, the read is destructive and in the former the read is non-destructive.” [0028]. Therefore, inverting amplifiers 88a and 88b generate an amount of the electric charges corresponding to an amount of the output electric charges so that the read becomes non-destructive because the amount of the electric charges on the capacitor is being restored), based on a capacitor (62, Figs. 4-5, [0026]-[0027]) from which the stored electric charges are output among the at least one capacitor (“one capacitive element of the plurality can include a capacitor that is coupled to the input line and a DC voltage source during a write operation.  The capacitor can also be coupled to a plurality of amplifiers configured to allow interrogation of a stored charge on the capacitor that can be read at different delay times." [0009]. “Inverting amplifiers 88a and 88b are coupled to different ends of the capacitor, respectively, to non-destructively read the charge stored on the capacitor so that the voltage at the output of the buffer 88a and 88b are largely equivalent.” [0027], Fig. 5), 
wherein the controller is further configured to control the second velocity (“read the stored signal out with potentially different delays." [0026]) by controlling at least one operation A number of lines N beamformed during multiline receive beamforming will be the basis for controlling the readout speed, i.e., the second velocity because the same charge of the storage capacitor will be read N times non-destructively between consecutive write operations [0019]) corresponding to ultrasound signals transmitted to the object ("the present invention is directed to a read process--switching the storage capacitor across the output buffer--that is non-destructive, which allows multiple read operations." [0019]. “The microbeamformer applies timed transmit pulses to elements of the array to transmit beams in the desired directions and to the desired focal points in the three dimensional image field in front of the array.  Echoes from the transmitted beams are received by the array elements and coupled to delays of the microbeamformer 14 where they are individually delayed...As provided further herein, received signals from the array can be input into the microbeamformer and according to the architecture of the present invention with a non-destructive read of the stored charge, multiple outputs can be read at different delay times." [0021]. Multiple read operations will set the readout speed which is a multiple of the write speed because the same stored data are read out multiple times before the next write operation).
While Freeman teaches each beamformer comprising a memory (“an analog RAM” [0026], Figs. 3-4) configured to store electric charges (“stored charge” [0021], [0024]; “stored charges” Claim 2. "FIG. 5 illustrates an example of an ARAM storage capacitor" [0027]) corresponding to echo signals received by corresponding transducers (“a patch of transducer 
However, Freeman 747 discloses transmit apodization control for microbeamformers, which is analogous art. Freeman 747 teaches that each beamformer corresponds to a single transducer ("Referring to FIG. 8, microbeamformers are often constructed with a plurality of microbeamformer patches 100 with each microbeamformer patch (or sub-array) 100 including at least one and most often a plurality of microbeamformer channels 102.  Each microbeamformer channel 102 is connected to a transducer 106 and includes a microbeamformer transmitter 104 for driving the transducer 106 and a microbeamformer receiver 108 for receiving signals from the transducer." [0007]. Therefore, each microbeamformer of the microbeamformer array is connected to a separate transducer 106 according to Fig. 8, [0007]).
Therefore, based on Freeman 747’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Freeman to have echo signals received by a corresponding transducer for each beamformer, as taught by Freeman 747, in order to facilitate beamforming to form high quality images at various depths (Freeman 747: [0008]).


Response to Arguments
                                                         
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §102 and 35 U.S.C. §103 rejection arguments on pages 10-14 of the REMARKS.
Claims 1, 3-4, 6-8, 10-11, and 13-14
The Applicant argues that “Freeman fails to disclose the features of generating, in the charger, an amount of the electric charges corresponding to an amount of the output electric charges, based on a capacitor from which the stored electric charges are output among the at least one capacitor, and controlling, in the controller, the second velocity by controlling at least one operation of the at least one switch, based on a number of scanlines corresponding to ultrasound signals transmitted to the object…Freeman and Freeman 747 fail to disclose "wherein the charger is further configured to generate an amount of the electric charges corresponding to an amount of the output electric charges, based on a capacitor from which the stored electric charges are output among the at least one capacitor, wherein the controller is further configured to control the second velocity by controlling at least one operation of the at least one switch, based on a number of scanlines corresponding to ultrasound signals transmitted to the object," as claimed.” (Page 13). However, Freeman teaches that the charger is further configured to generate an amount of the electric charges corresponding to an amount of the output electric charges (“FIG. 6 further includes inverting amplifiers 88a and 88b; however, certain embodiments include the option in which no inverting amplifiers are used.  In the latter, the read is destructive and in the former the read is non-destructive.” [0028]. Therefore, inverting amplifiers 88a and 88b generate an amount of the electric charges corresponding to an amount of the output electric charges so that the read becomes non-destructive because the amount of the electric charges on the capacitor is being restored), based on a capacitor (62, Figs. 4-5, [0026]-[0027]) from which the stored electric charges (“a stored charge” [0009]) are output (“allow 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793